DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1, 9 and 17 filed on January 20, 2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wacyk (U.S. Patent Pub No. 2015/0213756; already of record in IDS) in view of Meitl et al (U.S. Patent Pub. No. 2017/0270852).

Regarding claim 1, Wacyk discloses a pixel circuit (150) comprising: 
a lighting unit (105), comprising a sub-pixel lighting unit (105); 

a fusing unit (160), electrically connected between the sub-pixel lighting unit (105) and the sub-pixel driving unit (170, 180, 190 and 200); 
wherein the fusing unit (160) breaks a connection between the sub-pixel lighting unit (105) and the sub-pixel driving unit (170, 180, 190 and 200) when a current outputted by the sub-pixel driving unit is higher than a fusing current threshold (i.e. steps 540 and 550), (figs. 3 and 5, [0040-0042 and 0046]).
However, Wacyk does not mention wherein the fusing unit breaks a connection between the sub-pixel lighting unit and the sub-pixel driving unit when a current flowing through the fusing unit and the lighting unit and outputted by the sub-pixel driving unit is higher than a fusing current threshold.
In a similar field of endeavor, Meitl teaches wherein the fusing unit (24R) breaks a connection between the sub-pixel lighting unit (22R) and the sub-pixel driving unit (13) when a current flowing through the fusing unit (24R) and the lighting unit (22R) and outputted by the sub-pixel driving unit (22R) is higher than a fusing current threshold (standard current), (i.e. fuse 24 loses conductivity when too much current flows through the fuse 24), (figs. 2, 12 and 14, [0085, 0089, 0094 and 0111]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Wacyk, by specifically providing the fuse to blow when the current is too high, as taught by Meitl, for the purpose of avoiding the destroying functional pixel component, [0112].

Regarding claim 2, Wacyk discloses wherein the sub-pixel driving unit comprises: 
a driving thin-film transistor (TFT) (170), having a drain electrically connected to an anode of the sub-pixel lighting unit (105) through the fusing unit (160), (fig. 3, [0042]).

Regarding claim 3, Wacyk discloses wherein the sub-pixel driving unit comprises: 
a switch driving TFT (180), having a gate receiving a scan signal (ROWSEL), a source receiving a data signal (Data), and a drain electrically connected to a gate of the driving TFT (170), (fig. 3, [0040]).

Regarding claim 4, Wacyk discloses wherein the sub-pixel driving unit is a 3T1 C driving unit (i.e. three transistors 170, 180 and 190 and one capacitor 200), (fig. 3, [0040]).

Regarding claim 5, Wacyk discloses wherein the fusing unit (160) is a highly conductive metal piece (i.e. fusible element 160 can be made of metal), (fig. 3, [0040]).

Regarding claim 9, please refer to claim 1 for details. 

Regarding claim 10, please refer to claim 2 for details. 

Regarding claim 11, please refer to claim 3 for details.

Regarding claim 12, please refer to claim 4 for details.

Regarding claim 13, please refer to claim 5 for details.

Regarding claim 17, please refer to claim 1 for details.

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wacyk in view of Meitl and in view of Zhang et al (U.S. Patent Pub. No. 2005/0030268; already of record).

Regarding claim 6, Meitl discloses wherein the lighting unit comprises three sub-pixel lighting units (22R, 22G and 22B), (fig. 2, [0091]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Wacyk, by specifically providing the three sub-pixel lighting units, as taught by Meitl, for the purpose of avoiding the destroying functional pixel component, [0112].
However, Wacyk in view of Meitl does not mention three sub-pixel driving units.
In a similar field of endeavor, Zhang teaches wherein the lighting unit comprises three sub-pixel lighting units (428, 448 and 468) and the pixel driving unit comprises three sub-pixel driving units (423, 443 and 463), (fig. 5, [0038-0039]); 
(Zhang: fig. 5, [0038-0040] and Wacyk: fig. 3, [0041]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Wacyk in view of Meitl, by specifically providing the three sub-pixel driving units, as taught by Zhang, for the purpose of obtaining better intensity and color control for an electronic device, [0004].

Regarding claim 7, Meitl discloses wherein the three sub-pixel lighting units are respectively a red pixel lighting unit (22R), a blue pixel lighting unit (22B), and a green pixel lighting unit (22G), (fig. 2, [0091]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Wacyk, by specifically providing the three sub-pixel lighting units, as taught by Meitl, for the purpose of avoiding the destroying functional pixel component, [0112].

Regarding claim 8, Zhang discloses wherein the sub-pixel lighting unit (428, 448 and 468) is an organic light emitting diode (OLED), (fig. 5, [0040]).


Regarding claim 14, please refer to claim 6 for details.

Regarding claim 15, please refer to claim 7 for details.

Regarding claim 16, please refer to claim 8 for details.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Meitl has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691